    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 1 of 19




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ANGEL MEDINA,

                               Plaintiff,                DECISION AND ORDER
                                                             15-CV-427-A
            v.

TODD ANGRIGNON, et al.,

                               Defendants.




      The plaintiff, Angel Medina, appearing pro se, alleges that on October 24,

2014, he was severely beaten by defendants Todd Angrignon, Leonard Janora,

and John Schlaggel while he was incarcerated by the New York State

Department of Corrections and Community Supervision (“DOCCS”) at the Attica

Correctional Facility. Plaintiff Medina seeks money damages from the

defendants, who are DOCCS employees, pursuant to 42 U.S.C. § 1983 based

primarily upon their alleged violation of his Eighth Amendment rights against

cruel and unusual punishment. Dkts. No. 1; see Dkt. Nos. 14, 26.

      The action is before the Court on the defendants’ joint Motion for Summary

Judgment pursuant to Fed.R.Civ.P.56(a) on the ground that no material issues are

genuinely in dispute. Dkt. No. 50. Specifically, the defendants contend, under a

theory discussed in Jeffreys v. City of New York, 426 F.3d 549 (2d Cir. 2005), that

serious inconsistencies in plaintiff Medina’s submissions show that his allegations

                                            1
     Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 2 of 19




are incredible on their face and that a trial is therefore unnecessary. Dkt No. 50-2

at 2-23 1.

       The pro se plaintiff has responded to the DOCCS defendants’ motion for

summary judgment, submitting an Opposing Statement of Facts, Memorandum

in Opposition, and a Supporting Declaration with appended Exhibits. Dkt. Nos.

54-56.

       The Court gives plaintiff Medina the benefit of the special deference that

he is due as a non-lawyer appearing on his own behalf in a civil rights case by

reading his submissions in the light most favorable to him as they will reasonably

support. See e.g., McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004),

And the Court credits for now some evidence that plaintiff’s English language

skills are extremely poor. In these circumstances, and for the reasons stated

below, the Court denies the defendant DOCCS employees’ joint motion for

summary judgment, Dkt. No. 50, except with respect to defendant Schlaggel

whose alleged involvement in the beating was limited to stopping it when he

arrived on the scene.

                                     BACKGROUND

       Because the defendants move under the Jeffries theory for summary

judgment, the Court summarizes various versions of material facts, even though

some facts are disputed.


1
 Except where noted, page citations refer to page numbers assigned by the Court’s Electronic
Case Filing system.

                                              2
     Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 3 of 19




       At the time of the alleged beating, defendants Sergeant John Schlaggel

(“Sgt. Schlaggel”); Correction Officer Todd Angrignon (“CO Angrignon”);

Correction Officer Leonard Janora (“CO Janora”); Sergeant Patrick Sippel (“Sgt.

Sippel”); and nurse Helen Jennings (“RN Jennings”) were all employed by DOCCS

at Attica. Sgt. Schlaggel and RN Jennings have since retired from DOCCS.

Allegations

      Plaintiff filed three complaints in this action. In his initial Complaint, plaintiff

claimed that six officers—COs Angrignon and Janora and four John Does—

attacked him, “using excessive force, hitting, punching, kicking, slapping and

batons.” Dkt. No. 1 at 8.

      Plaintiff alleged in an Amended Complaint that he was in the School

Academic Building at Attica October 24, 2014, “attending his school program

committee assigned work program” when COs Angrignon and Janora ordered

plaintiff to stand by a wall for a pat frisk, and then beat him with batons before he

could comply. Dkt. No. 14, ¶¶ 1-3. Three John Doe officers arrived with batons

out and struck him maliciously and sadistically. Dkt. No. 14, ¶ 3. Plaintiff further

alleged that during the assault Sgt. Schlaggel was present and “refused to

intervene in stopping the attack by all the above mention[ed] defendants.” Dkt.

No. 14 at 1, 3.

      In a Second Amended Complaint, which is presently the operative

complaint, plaintiff claimed that when he arrived for his morning school program

after breakfast, CO Janora told him that class was cancelled and directed plaintiff

                                            3
     Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 4 of 19




to wait on a bench to return to his housing unit. At approximately 10:10 a.m.,

while other inmates in the School Building were called to return to their

respective housing units, plaintiff was ordered by CO Angrignon to sit down. After

the other inmates left, CO Angrignon instructed plaintiff to put his hands on the

wall for a pat frisk. Dkt. No. 26, ¶¶ 9-12; see also Dkt. No. 14, ¶ 1.

      Plaintiff alleges that CO Angrignon began to punch plaintiff in the face,

lacerating his lip, “generating copious amounts of blood, and knocking Plaintiff

semi-unconscious.” Dkt. No. 26, ¶ 13. Both COs Angrignon and Janora began

beating plaintiff with their batons and kicking him in the head and groin. Dkt. No.

26, ¶¶ 14-16. Plaintiff also alleges that several other officers arrived and kicked,

hit, and slapped him while he was handcuffed on the ground. Dkt. No. 26, ¶ 17.

Sgt. Schlaggel, the area supervisor, “stood by and watched these correction

officers brutally assault” plaintiff with their “batons, feet and hands, and made no

effort whatsoever to intervene or stop the assault.” Id.

      Instead of being provided with medical treatment, plaintiff claims that he

was taken to Special Housing Unit (“SHU”) where photographs were taken of him

and he was placed in a cell. Id., ¶ 19.

Interrogatory Responses

      In verified interrogatory responses, plaintiff stated there were no witnesses

to the assault. Dkt. No. 50-7 at 59. Plaintiff also stated that both CO Janora and

CO Angrignon struck him with batons, and that CO Janora kicked him five times

in the head and groin, and that he was lying in a “pool of blood.” Id. at 60-61.

                                          4
     Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 5 of 19




Tier III Disciplinary Hearing

       During a Tier III disciplinary hearing on November 12, 2014, plaintiff,

through a translator, told the hearing officer that he had witnesses but they “might

be afraid” to testify. Dkt. No. 50-7 at 53. The Tier III hearing transcript also shows

that when the hearing officer asked if he wanted to call witnesses, he responded

that he didn’t want to complicate things, his back was hurting, and he was “too

old for this.” Id. Plaintiff testified that an officer came up to his ear and said, “I

know you did nothing.” Id. at 50-55. Plaintiff was found guilty of creating a

disturbance, assault on staff, and violent conduct.

DOCCS Grievance

       On October 24, 2014, plaintiff filed a grievance claiming that while he was

at school several officers took him behind the stairs to “harass” and “intimidate”

him. Dkt. No. 50-7 at 104. Plaintiff wrote that he was punched and struck with a

baton “many times” on his body. Id. He alleged that officers said, “This is Attica.

We will kill you,” after they put him against the wall. Id. He saw a nurse afterward

and when he told her that he was assaulted, she responded, “oh, you’re o.k.” Id.

DOCCS Records

       An “Unusual Incident Report” indicates that at approximately 10:20 a.m. on

October 24, 2014, CO Angrignon notified Sgt. Schlaggel via radio that inmate

Medina was talking to himself and appeared nervous. Sgt. Schlaggel authorized

a pat frisk and advised CO Angrignon that he would respond to the area as soon

as possible. During the pat frisk, plaintiff pushed away and “using his right hand,

                                             5
     Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 6 of 19




punched [CO] Angrignon in his left cheek.” CO Janora responded, and both COs

used body holds to take plaintiff to the floor. Plaintiff was handcuffed and Sgt.

Schlaggel was notified and responded. Dkt. No. 50-7 at 77-92.

      In a memorandum, CO Janora wrote that he responded to plaintiff’s

assault-on-staff. He reported that he wrapped both of his arms around inmate

Medina’s upper torso and brought him to the ground face first. CO Janora then

grabbed and secured plaintiff’s wrists behind his back. Dkt. No. 50-7 at 90. Also

in a memorandum, CO Angrignon wrote that he took hold of plaintiff’s right and

left legs and plaintiff ceased to struggle. Id. at 91.

      RN Jennings completed Part B of the Use of Force Report, stating that:

“[o]n 10/24/14 @ 11:05 am, seen Inmate Medina 98A0333, in frisk room. No

physical injurys [sic] seen; inmate claims to have history of asthma and initially

upon arrival to frisk room, some shortness of breath noted; as inmate relaxes,

respirations return to normal rate/and relaxed; No treatment required to inmate.”

Dkt. No. 50-6 at 5. The Inmate Injury Report also indicated “no injury’s” [sic] and

further that the inmate made no statement. Id.; Dkt. No. 50-7 at 85.

      In response to an October 29, 2014, grievance filed by plaintiff in which he

claims that the nurse “never wrote nothing down on paper,” RN Jennings

provided a November 5, 2014, response which read: “[p]er documentation in

Inmate Medina’s medical chart, He was seen at admission into SHU on October

2014. Inmate Medina did receive sick call and no injury’s [sic] were found on

inmate. Inmate never showed this writer any blood.” Dkt. No. 50-6 at 10.

                                            6
      Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 7 of 19




       Sgt. Sippel, who was not involved in the incident in question, took use-of-

force photographs after the incident and observed no injuries on plaintiff. Dkt. No.

50-8, ¶ 6.

       Defendants submit that CO Angrignon sustained an injury to his left cheek

when plaintiff punched him. Dkt. No. 50-7 at 78, 85; Dkt. No. 57 (in camera).

Plaintiff’s Deposition

       Plaintiff testified at a deposition under oath on July 25, 2018 in connection

with this matter. Dkt. Nos. 50-7 at 4-117 and 56 at 8-123 (“Pl. Dep.”). Plaintiff

requested and was afforded a Spanish interpreter at the deposition and testified

that the translator would translate certain questions and answers, but that he

spoke a “little bit” of English and wanted to answer some of the questions

himself. Pl. Dep. at 4.

       Plaintiff stated that he had no witnesses to support his claims, and that he

was by himself at the time of the incident. Id. at 63. He explained during his

deposition that “they were afraid to come because they put pressure on the

witnesses to not come.” Pl. Dep. at 64. Plaintiff then also stated that the potential

witnesses were neighboring cellmates “but they weren’t there when [he] was hit.”

Id.

       Plaintiff testified that on October 24, 2014, at approximately 8:15 a.m., he

was attending his school program but when he arrived he was told by CO Janora

that his program was closed and to wait on the bench. Pl. Dep. at 58. While the



                                          7
     Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 8 of 19




other inmates were called to class, he stayed seated on the bench. Id. At

approximately 9:00 a.m., CO Angrignon put plaintiff “under the stairs.” Id.

             [H]e told me to put my hands up against the wall. That’s
             when he knocked me out and he broke my mouth and I
             fell to the floor. That’s when Janora came over and hit
             me with the nightstick on my back. That’s when all the
             police officers came and they were all hitting me.

Id. at 58-60. Plaintiff was then taken to SHU, where he saw a nurse. “She wrote

on a piece of paper and left.” Id. at 61.

      Plaintiff later stated that, “[w]hen they took me from the bench, they put me

at the bottom of the stairs. That was my first testimony on the Grievance. That’s

what I wrote down. That’s what happened.” Id. at 71.

      Plaintiff testified that Sgt. Schlaggel arrived during the incident and ordered

the officers to stop hitting him. Id. at 71. At different times during his testimony,

he stated that CO Angrignon alone ordered him to submit to the pat frisk, and

that both COs Angrignon and Janora ordered him against the wall. Id. at 71-74.

He maintained that Angrignon and Janora were the two officers primarily involved

in the incident, and that Schlaggel arrived approximately 3-4 minutes later and

intervened in the assault. Id. at 71, 85.

      Plaintiff testified that he sustained a broken lip, a bruised and swollen eye,

Pl. Dep. at 104, and a swollen forehead. Id. at 37. He testified that “[t]here was a

lot of blood on the floor.” Pl. Dep. at 69. Plaintiff testified that he was punched in

the back between 7 to 10 times. Id. at 81. He testified that he was punched in the

ribs “a lot,” or about 7 to 10 times. Id. at 81-82. Plaintiff claims he was kicked “a

                                            8
     Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 9 of 19




lot,” or between 7 and 10 times. Id. at 83. Plaintiff said he was hit “[e]verywhere”

on my body,” id. at 87, meaning his “face, legs, back, and ribs, everywhere.” Id.

at 87. Plaintiff testified that medical personnel would not document his injuries,

and that the photographs taken by DOCCS were taken in a manner so as not to

reveal the extent of his injuries. Pl. Dep. at 91, 109-110.

Plaintiff’s Statement of Facts

       Plaintiff contends that he does not read or write in the English language,

and only has a rudimentary understanding of his native Spanish Language. Dkt.

No. 54, ¶ 2. He relies on the assistance of other inmates and law clerks in the

prison library. Id., ¶ 3.

       Plaintiff claims he was attending his school program and, upon arrival, CO

Janora told him that the program was closed and to wait on the bench. Id., ¶ 18.

The Academic School LogBook entry indicates that COs Angrignon and Janora

were on duty, and inmates began to arrive at 8:55 a.m. Dkt. No. 50-7 at 117. A

notation at 10:25 a.m. reads, “assault on staff–inmate Medina 98A0333 6-32.” Id.

Plaintiff claims that CO Angrignon then ordered him to submit to a pat frisk,

during which CO Janora was present. CO Angrignon knocked plaintiff down, after

which Janora struck him multiple times with a baton on “several parts of his

body.” Id., ¶¶ 24-25. Afterward, multiple, unnamed officers responded to the

incident and also punched, kicked, and used their batons on plaintiff. He claims

that the assault took place under or near the stairs in the Academic School

Building. Id., ¶ 23. As a result of the assault, plaintiff claims he suffered a broken

                                           9
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 10 of 19




lip, a bruised and swollen eye, and swelling of the cranial area. Id., ¶ 27. He

states that the assault “exacerbate[d] his previous medical condition with his

back.” Id., ¶ 29.

       Plaintiff requested to see a doctor on October 25 and 26, 2014,

complaining of back pain, headache, and bleeding from the mouth. Dkt. No. 56 at

125. RN Jennings denied his request, noting that he “has no injuries or illness”

and that “inmate speaks very clear English.” Id.

       Plaintiff disputes that he suffered no injuries during the Use of Force

incident and denies that the photographs submitted by defendants show no

injury. Id., ¶ 30. He further disputes that he injured CO Angrignon during the

incident. Id., ¶ 34.

                                     DISCUSSION

Summary Judgment Standard

       A party is entitled to summary judgment if the party shows “that there is no

genuine dispute as to any material fact and the [party] is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). And a dispute over a material fact is “genuine” if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. Thus, a court’s role in deciding a summary judgment motion is “not . . .

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Id. at 249. When considering a

                                           10
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 11 of 19




summary judgment motion, “[t]he evidence of the non-movant is to be believed,

and all justifiable inferences are to be drawn in his favor.” Id. at 255.

      The court recognizes its duty to “extend extra consideration” to pro se

plaintiffs and that “pro se parties are to be given special latitude on summary

judgment motions.” Bennett v. Goord, 2006 WL 2794421, at *3 (W.D.N.Y. Aug.1,

2006) (quoting Salahuddin v. Coughlin, 999 F.Supp. 526, 535 (S.D.N.Y.1998)),

aff’d, 2008 WL 5083122 (2d Cir. 2008); see also McPherson v. Camb., 174 F.3d

276, 280 (2d Cir.1999) (pro se party’s pleadings should be read liberally and

interpreted “to raise the strongest arguments that they suggest”). “Nevertheless,

proceeding pro se does not otherwise relieve a litigant from the usual

requirements of summary judgment, and a pro se party’s ‘bald assertion,’

unsupported by evidence, is not sufficient to overcome a motion for summary

judgment.” Cole v. Aertex, 1999 WL 983876, at *3 (S.D.N.Y. Oct. 28, 1999)

(quoting Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

Excessive Force Claim

      Defendants move for summary judgment on the sole basis that plaintiff’s

claims are incredible under Jeffreys v. City of New York, 426 F.3d 549 (2d Cir.

2005) due to the inconsistencies in his submissions. Dkt. No. 50-2 at 2-23.

      In Jeffreys, a burglary suspect claimed to have lost consciousness from

being thrown out of a window by police. In support of his claims, he offered

testimony from relatives regarding his statements made to them, his own

deposition testimony, and prior statements. This account was contradicted,

                                          11
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 12 of 19




however, by three admissions (nine months earlier) that he had in fact “jumped”

out of the window, and testimony by the officers and medical professionals who

concluded that Jeffreys had not lost consciousness. Id. at 552-53. The plaintiff

also could not identify the number of individuals allegedly involved in the attack,

nor he could he provide a description of their ethnicities, physical features, facial

hair, weight, or clothing. Id. at 552.

      The Second Court affirmed the district court’s grant of summary judgment

agreeing that there was no genuine dispute of fact that Jeffreys jumped and was

not thrown out of the window. Id. at 555. The court reasoned,

             While it is undoubtedly the duty of district courts not to
             weigh the credibility of the parties at the summary
             judgment stage, in the rare circumstance where the
             plaintiff relies almost exclusively on his own testimony,
             much of which is contradictory and incomplete, it will be
             impossible for a district court to determine whether “the
             jury could reasonably find for the plaintiff,” . . . and thus
             whether there are any “genuine” issues of material fact,
             without making some assessment of the plaintiff's
             account.

             Under these circumstances, the moving party still must
             meet the difficult burden of demonstrating that there is no
             evidence in the record upon which a reasonable
             factfinder could base a verdict in the plaintiff's favor.

Jeffreys, 426 F.3d at 554 (quoting Anderson, 477 U.S. at 252; citing Fischl v.

Armitage, 128 F.3d 50, 56 (2d Cir.1997).

      Thus, to demonstrate their entitlement to summary judgment under the

Jeffreys exception, defendants must show that plaintiff relies almost exclusively

on his own testimony, which is contradictory or incomplete, and contradicted by

                                          12
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 13 of 19




the evidence produced by the defense such that no reasonable factfinder could

return a verdict in his favor. Here, however, defendants cannot show that his

claims are so inconsistent that no reasonable person would credit plaintiff’s

allegations.

      Defendants argue, in pertinent part, that: (1) plaintiff changed the account

of when and where the alleged incident occurred; (2) he gave inconsistent

accounts of who took him behind the stairs, what those individuals said, and how

many participants were involved; and (3) plaintiff’s account of the type and

amount of force used is contradictory. Dkt. No. 50-2 at 10-18.

      At the outset, plaintiff is a Spanish speaking inmate whose second

language is English; his level of fluency in English is disputed by the parties. Dkt.

No. 54, ¶ 2; Dkt. No. 56 at 4; Dkt. No. 57 at 5.

      Defendants maintain that plaintiff is fully bilingual. In their reply, they attach

a letter from plaintiff to the Eastern District of New York in support of this

assertion. The letter reads, “I am a [H]ispanic person with [E]nglish being my

second language. My ability to accurately read the State trial proceedings along

with the Court record, and accurately comprehend them is almost impossible.”

Dkt. No. 57-1 at 4. Contrary to defendants’ assertion, this letter does not support

plaintiff’s purported English proficiency because there is no evidence that plaintiff

himself authored this letter. Plaintiff has indicated that he relies upon others to

draft his legal papers. Defendants also cite to plaintiff’s transfer history, which,

they claim, “indicates he is bilingual.” Dkt. No. 42 at 21-24. Yet, his intake

                                          13
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 14 of 19




interview from the same time period indicates that plaintiff “[spoke] virtually no

English and desires to take [English as a Second Language].” Id. at 16. Finally,

defendants do not appear to dispute that plaintiff receives inmate assistance in

preparing his court papers. Thus, an issue of fact exists as to plaintiff’s fluency in

the English language.

      Even removing the uncertainty surrounding plaintiff’s ability to

communicate in English, his account of the incident is not wholly inconsistent.

The time of the assault occurred between 9:00 a.m. and 10:30 a.m.; in the

Academic School Building, near the staircase; and both CO Angrignon and CO

Janora were present for the pat frisk and subsequent altercation. The changes in

plaintiff’s version of events are not, under the circumstances present here, “sham

evidence” offered in opposition to defendants’ motion. See Rojas v. Roman

Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011). Rather, his

primary allegation is and remains that COs at Attica used excessive force against

him on the morning October 24, 2014, when he was supposed to be reporting to

his school program. Plaintiff also submits that he notified DOCCS of the incident

by way of a grievance filed the same day it occurred. Dkt. No. 50-7 at 104; cf.

Jeffreys, 426 F.3d 549. (no mention was made to medical workers or non-

arresting officers that he had been beaten by police).

      Plaintiff acknowledges the inconsistencies in his description of the use of

force (baton or fist, slapping or punching) and attributes those inconsistencies to

his “limited understanding of the English language,” and that “not every clerk that

                                          14
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 15 of 19




assisted him was bilingual.” Dkt. No. 55 at 15. The Second Circuit has held that

“[i]f there is a plausible explanation for discrepancies in a party’s testimony, the

court considering a summary judgment motion should not disregard the later

testimony because of an earlier account that was ambiguous, confusing, or

simply incomplete.” Langman Fabrics v. Graff Californiawear, Inc., 160 F.3d 106,

112 (2d Cir.1998).

      The Eastern District rejected application of the Jeffreys exception where a

non-English speaking plaintiff alleged excessive force during the course of an

arrest. See Meng Meng Lin v. City of New York, No. 16CV2270, 2018 WL

4119207 (E.D.N.Y. Aug. 29, 2018). There, the plaintiff provided multiple,

differing accounts with respect to the location of injuries, duration of the assault,

and cause of injuries. The Court determined that “the inconsistencies can be

plausibly explained by confusion . . . mistranslation . . . or simply the fact that

Lin might not have been able to recount exactly which officer hit him on which

part of his body at which point during his arrest[.]” 2018 WL 4119207, at *4. As is

the case here, “a jury would simply need to determine—as is the jury’s function—

what, if any, of [the plaintiff’s] testimony to credit as true.” Id.; see also, e.g., Ong

v. Park Manor (Middletown Park) Rehab. & Healthcare Ctr., No. 12-CV-974,

2017 WL 4326540, at *12 (S.D.N.Y. Sept. 28, 2017) (denying entry of summary

judgment under Jeffreys, finding that “[plaintiff’s] testimony is not replete with

inconsistencies. Indeed, plaintiff testified that he may have mistakenly typed ‘bite’

in his pleadings when he meant ‘beat’ because English is not his first language.”)

                                            15
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 16 of 19




      The cases relied upon by defendants, see Dkt. No. 50-2 at 19, involve the

“‘rare circumstances’ where the outlandish and unsubstantiated nature of

Plaintiff’s account makes summary judgment in Defendant’s favor appropriate.”

Tota v. Bentley, 2009 WL 3199597 (W.D.N.Y. Sept. 30, 2009). In Tota, the

plaintiff claimed that he was at home sleeping when multiple officers broke into

his house, tackled, kicked, jumped on, and beat him with billy clubs, fired a

weapon at him, pepper-sprayed him, and electrocuted him with a cord. Id. at *2.

The plaintiff was ultimately arrested after a nine-hour standoff during which he

shot at a fire truck and threw a flammable mixture outside of his house requiring

the local SWAT team to disarm him. Id. at *6. Later, upon booking at the county

jail, plaintiff indicated that he did not sustain any injuries during his arrest and did

not require medical attention. Id. at *7. Here, in contrast, the plaintiff’s version of

events in this case is not nearly so “fanciful” such as to warrant dismissal of his

claims.

      Likewise, in Davis v. Klein, 2013 WL 5780475 (E.D.N.Y. Oct. 25, 2013), a

plaintiff alleging excessive force claimed that several officers kicked and punched

him repeatedly while he was handcuffed, both during arrest and after booking.

Davis was transported to a hospital on the evening of his booking where he

denied bleeding, swelling, ecchymosis, his appearance was normal, and

condition was “non urgent.” He refused further medical treatment, telling doctors,

“I am good.” Id. at *1. Here, plaintiff appears to have sought medical attention

and was refused. Dkt. No. 56 at 125 (progress note by RN Jennings dated

                                           16
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 17 of 19




10/25/2014, “although sick call request slip written in Spanish, inmate speaks

very clear English when I told inmate the word ‘NO’; demanding to see provider

because Tylenol or Motrin won’t take care of his back pain and headache.”).

Although the note from October 24, 2014, the date of the incident, states “no

injuries,” this alone is not “irrefutable proof” contradicting plaintiff’s description of

his injuries. Unlike Davis, who was taken to an outside hospital and detailed

examination findings were noted, plaintiff’s medical notes were created by and in

control of defendants.

      Defendants also argue that the photographic proof contradicts plaintiff’s

claims. Dkt. No. 50-2 at 18-23. The Court has reviewed the photographs

submitted by defendants of both CO Angrignon and of plaintiff, and neither

establish the presence or absence of physical injury because they are of poor

quality and resolution. Dkt. No. 50-8 at 5-7; Dkt. No. 56 at 143-46; Dkt. No. 57 (in

camera).

      In summary, although plaintiff relies largely upon his own testimony that

contains occasional inconsistencies, it is not so patently false that summary

judgment would be an appropriate remedy. See Sanabria v. Martins, 568

F.Supp.2d 220, 228 (D. Conn. 2008) (although plaintiff’s “testimony [wa]s indeed

contradictory in part and inconsistent with the accounts of other witnesses . . .

Plaintiff’s testimony d[id] not come close to the ‘incredulous’ account rejected by

the court in Jeffreys”). Defendants have not submitted evidence that conclusively

refutes his version of events. As such, it cannot be said that no reasonable trier

                                            17
     Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 18 of 19




of fact could not believe plaintiff’s account, and summary judgment is therefore

denied as to defendants Angrignon and Janora.

Failure to Intervene Claim

       Plaintiff requests that his claim against Sgt. Schlaggel premised upon a

failure-to-intervene-theory be dismissed because “[n]othing in the record

supports that Schlaggel was present during the assault perpetrated by Angrignon

and Janora[,] and arrived after the incident.” Dkt. No. 55 at 9. The Court agrees

that he has failed to articulate a basis upon which a reasonable trier of fact could

conclude that Sgt. Schlaggel failed to protect plaintiff from the alleged assault. 2

Indeed, plaintiff concedes that his sworn testimony flatly contradicts his previous

allegations of Sgt. Schlaggel’s involvement contained in his complaints. See Dkt.

No. 14, ¶ 2; Dkt. No. 26, ¶ 18; Pl. Dep. At 69-72, 83, 93; see Thomas v.

Westchester Cty. Health Care Corp., 232 F. Supp. 2d 273, 279 (S.D.N.Y. 2002)

(“Faced with [a] confounding contradiction [between plaintiff's allegations in her

complaint and her sworn testimony], the Court has no basis for accepting as true

the vague statements in [the] [c]omplaint as opposed to [plaintiff's] sworn

testimony . . . .”). Summary judgment in favor of Sgt. Schlaggel is therefore

warranted.


2
 To establish liability under a failure to intervene theory, a plaintiff must prove the use of
excessive force by someone other than the individual and that the defendant under
consideration: 1) possessed actual knowledge of the use by another corrections officer of
excessive force; 2) had a realistic opportunity to intervene and prevent the harm from occurring;
and 3) nonetheless disregarded that risk by intentionally refusing or failing to take reasonable
measures to end the use of excessive force. Curley v. Village of Suffern, 268 F.3d 65, 72 (2d
Cir. 2001).

                                               18
    Case 1:15-cv-00427-RJA-MWP Document 71 Filed 05/06/21 Page 19 of 19




Motion to Extend Time

      Plaintiff has also filed a motion for an extension of time to file his response

to defendants’ motion for summary judgment. Dkt. No. 59. Plaintiff has already

filed an Opposing Statement of Facts, Memorandum of Law, and Declaration

with appended exhibits. Dkt. Nos. 54-56. Because he has already meaningfully

responded to defendants’ motion and is entitled to proceed on a portion of his

claims, his motion for an enlargement of time is denied as moot.

                                  CONCLUSION


      For the foregoing reasons, Defendant’s Motion for Summary Judgment

(Dkt. No. 50) is GRANTED with respect to Defendant Schlaggel, and DENIED

with respect to defendants Angrignon and Janora. Plaintiff’s Motion for an

Extension of Time (Dkt. No. 59) is DENIED.

      SO ORDERED.



                                       __s/Richard J. Arcara________
                                       HONORABLE RICHARD J. ARCARA
                                       UNITED STATES DISTRICT JUDGE

DATED: May 6, 2021




                                         19
